El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
El 28 de diciembre de 1927 comparecieron ante notario público, de una parte, Esperanza Cruz y su esposo Salo-món Costa, y de otra, Alfredo Ramírez, Luis A. Fajardo, Juan Angel Tió y Miguel A. García, y otorgaron una escri-tura por virtud de la cual la primera parte arrendó a la se-gunda varias fincas rústicas a razón de ocho mil dólares anuales. La duración del contrato se fijó en la escritura así:
“El término del arrendamiento será el de oinoo años que empe-zarán a contarse desde el día de boy, con el expreso convenio de que' los arrendatarios tendrán derecho a usar de una opción para la ex-tensión del término así estipulado por oinco años más a partir del *910vencimiento de los primeros cinco, siendo convenido que dicha con-cesión de prórroga forma parte del precio o consideración de este contrato."
El 18 de enero último el abogado Leo Irizarry se diri-gió por escrito al Registrador de la Propiedad de San Germán a nombre y en representación de ambas partes con-tratantes y le pidió la inscripción del documento, haciendo constar además la distribución del canon entre las diversas fincas arrendadas.
El 20 del propio mes de enero último, el registrador negó la inscripción
“por observarse que el término por el cual se constituye es sólo por cinco años, sin que las partes consientan expresamente en que el mismo se inscriba en el Registro, no reuniendo por lo tanto los re-quisitos indispensables para .ser inscribible, según lo dispuesto en el párrafo quinto del artículo 2 de la Ley Hipotecaria. ..."
También consignó el registrador en su nota la existen-cia de algunos defectos subsanables.
No conformes los interesados interpusieron el presente recurso gubernativo, limitando su impugnación a la negativa. Prescinden de los defectos subsanables apuntados.
Estudiado el caso debidamente, todos los jueces de la corte estamos conformes en que debe revocarse la nota re-currida porque si bien no se pactó expresamente en la pro-pia escritura que el contrato se inscribiera en el registro, al pedirlo luego ambas partes contratantes de común acuerdo por medio de su abogado, quedaron cumplidas las exigen-cias de la ley.
El Juez Asociado Sr. Hutchison y el que suscribe opi-nan además que la nota debería revocarse porque aunque en verdad el término del arrendamiento se fijó en cinco años, la condición de prórroga por otros cinco está de tal manera entrelazada con el pacto original, que bien puede considerarse que se trata de un contrato por diez y no por cinco años.
*911En tal virtud, por el primer fundamento, o sea por ha-ber solicitado la inscripción ambas partes de común acuerdo se revoca la nota recurrida y se ordena la inscripción soli-viada.